Exhibit 99.1 Release:IMMEDIATE For:Comtex News Network (Symbol:CMTX) Contact: Amber Gordon agordon@comtex.com 703-797-8011 COMTEX REPORTS THIRD QUARTER FISCAL 2008 EARNINGS NEW YORK, NY, May 12, 2008 – Comtex News Network, Inc. (OTC BB: CMTX), a leading provider of economically useful electronic real-time news, content and SmarTrend® market products, today announced financial results for its third fiscal quarter and the nine month period ended March, 31, 2008. Comtex reported $232,000 of operating income and net income of $244,000, or $0.02 per share for the third quarter of fiscal 2008, compared to operating income of $61,000 and a net loss of $(181,000), or $(0.01) per share for the quarter ended March 31, 2007.The growth in profitability resulted primarily from decreases in both fixed product costs and overhead expenses.Comtex’s revenues were approximately $1.8 million for both the quarter ended March 31, 2008 and for the third quarter of the previous fiscal year. Comtex reported operating income of $797,000 and net income of $754,000, or $0.05 per share for the nine months ended March 31, 2008, versus operating income of $83,000 and a net loss of $(192,000), or $(0.01) per share, for the comparative prior year period.Comtex reported revenues of $5.4 million for the nine months ended March 31, 2008 compared to $5.2 million for the nine months ended March 31, 2007.The increase in revenue was primarily due to the realization of approximately $181,000 of previously unrecognized revenue, plus increased sales to existing clients. For the nine months ended March 31, 2008, EBITDA (as defined and explained in the accompanying note to the table below), excluding the effects of stock-based compensation, was approximately $858,000, compared to $204,000 for the nine months ended March 31, 2007. The increased EBITDA was primarily the result of the collection and recognition of revenue from prior periods, the reversal of accrued expenses related to a legal settlement, and reductions in both fixed product costs and overhead expenses. Chip
